Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  September 5, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  148308                                                                                                 Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 148308
                                                                      COA: 315852
                                                                      Macomb CC: 2012-001975-FH
  RONALD LEE IRWIN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 8, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s April 22, 2013 delayed application for leave to appeal
  under the standard applicable to direct appeals. The defendant’s former appellate
  attorney failed to timely file in the trial court a motion to withdraw the defendant’s plea,
  and failed to file in the Court of Appeals, on direct review, a delayed application for leave
  to appeal within the deadlines set forth in MCR 7.205(F). Counsel acknowledged that the
  defendant did not contribute to the delay in filing and admitted her sole responsibility for
  missing the deadline. Accordingly, the defendant was deprived of his direct appeal as a
  result of constitutionally ineffective assistance of counsel. See Roe v Flores-Ortega, 528
  US 470, 477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v United States, 526 US
  23, 28; 119 S Ct 961; 143 L Ed 2d 18 (1999).

         Costs are imposed against the attorney, only, in the amount of $250, to be paid to
  the Clerk of this Court.

           We do not retain jurisdiction.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 5, 2014
           h0825
                                                                                 Clerk